DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-21 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 20, the prior art of record, GOTO (US 2018/0077255) teaches a communication device (Printer 305, Figures 3-4) comprising: a wireless interface (Figure 3 and Paragraph 15, wherein the communication if wireless) configured to execute wireless communication according to Wi-Fi standard (Executing connection processing based on Wi-Fi; paragraph 21); an output unit (Display unit 105 /202, Figures 1-2); and a controller (Control unit 102) configured to: 	execute a process for establishing a wireless connection between the communication device and another device via the wireless interface according to a first scheme of the Wi-Fi standard (Processing executed by the communication parameter control unit 202 to the processing based on the DPP; paragraphs 21, 31); and execute a process for establishing a wireless connection between the communication device and another device via the wireless interface according to a second scheme of the Wi-Fi standard, the second scheme being different from the first scheme (Processing executed by the 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein in a case where a first instruction for enabling communication according to the first scheme is obtained while a state of the communication device is a first state, the process for establishing the wireless connection according to the first scheme includes: executing an output control process for causing the output unit to externally output output-information according to the first scheme, the output-information being information obtained by using channel information indicating a target channel and a public key of the communication device, the target channel being one of a plurality of channels which the wireless interface is capable of using; and shifting the state of the communication device from the first state to a second state, the first state being a state in which the communication device does not respond to an authentication request according to the first scheme and does not respond to a search signal according to the second scheme, the second state being a state in which the communication device is capable of responding to the authentication request using only the target channel among the plurality of channels and does not respond to the search signal, wherein in a case where a second instruction for enabling a communication according to the second scheme is obtained while the state of the communication device is the second state, the process for establishing the wireless connection according to the second scheme includes: shifting the state of the communication device from the second state to a third state, the third state being a state in which the communication device is capable of responding to the authentication 

Regarding claims 10 and 21, the prior art of record, GOTO (US 2018/0077255) teaches a communication device (Printer 305, Figures 3-4) comprising: a wireless interface (Figure 3 and Paragraph 15, wherein the communication if wireless) configured to execute wireless communication according to Wi-Fi standard (Executing connection processing based on Wi-Fi; paragraph 21); an output unit (Display unit 105 /202, Figures 1-2); and a controller (Control unit 102) configured to: 	execute a process for establishing a wireless connection between the communication device and another device via the wireless interface according to a first scheme of the Wi-Fi standard (Processing executed by the communication parameter control unit 202 to the processing based on the DPP; paragraphs 21, 31); and execute a process for establishing a wireless connection between the communication device and another device via the wireless interface according to a second scheme of the Wi-Fi standard, the second scheme being different from the first scheme (Processing executed by the communication parameter control unit 202 to the processing can be other types of processing such as Wi-Fi; paragraph 21, 34).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein in a case where a second instruction for enabling communication according to the second scheme is obtained while a state of the communication device is a first state, the process for establishing the wireless 

Regarding claims 2-9, 11-19, the instant claims are dependent on allowable claims and are thus allowable.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nogawa (US 2017/0265244) discloses the wireless I/F of the MFP is capable of concurrently performing the AP communication and the WFD communication.
	Terao (US 2018/0069718) discloses the smartphone transmits an authentication request to the printer based on the information included in the QR code. Herein, the smartphone transmits the authentication request through a channel used for the parameter setting processing included in the QR code.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675